Title: John Adams to Abigail Adams Smith, 1 January 1796
From: Adams, John
To: Smith, Abigail Adams


          
            Dear Child:
            Philadelphia, January 1, 1796.
          
          
          
            
              *
              *
              *
              *
              *
              *
            
          
          I have several letters from your mother, who, I thank God, appears to be in good health.
          Mr. Josiah Quincy is now in this town, and is bound to Savannah in Georgia; whether after the example of his father as a mere traveller to acquire information, or whether with some share of the spirit of his grandfather in pursuit of speculation, I know not. This young man is a rare instance of hereditary eloquence and ingenuity in the fourth generation. He comes into life with every advantage of family, fortune, and education, and I wish him all the success which such auguries naturally present to him in prospect. I yesterday, in the presence of half a dozen Senators, laughingly advised him to go to the President and Mrs. Washington, and ask their leave to make his addresses to Nelly Custis, or her sister, at Georgetown, in the course of his journey. The young gentleman blushed, and he may have left his heart in Boston; but I think him the first match in the United States.
          I hope with you, that good sense will prevail over prejudice. But I despair of much tranquillity in this country, till France shall have established a good government. And although by the adoption of three branches they have made a great improvement on their former inanimate conceptions, yet they will find that their plural executive will be a fruitful source of division, faction, and civil war. In a few weeks the five directors will be divided into two parties, three against two. The three will be for decisive and vigorous measures, the two for wavering and feeble ones, under the names of moderation, republicanism, and liberty. The two will strengthen themselves

by connections with numbers in the Council of Ancients, that of 500, and in the city, and among the people at large, till the two become more powerful than the three. The latter will be the victims. The essential emulation in the human heart will never permit the five to be long unanimous. Such is the lot of humanity.
          Their elective judiciary, too, will be found an instrument of party, instead of a sanctuary of justice.
          Your brother was empowered to go to England; but if not arrived by a certain day, the business was to be done by Mr. Dean. The despatches did not arrive in season, so that I suppose he will not go over.
          I expected the pleasure of seeing Col. Smith at Christmas. My love to him, and to my grandchildren all. I am your / Affectionate father,
          
            John Adams.
          
        